As filed with the Securities and Exchange Commission on June 26 , 2008 Registration No. 333-145492 United States Securities and Exchange Commission Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NUMBER 2 FORM S-1 Registration Statement Under The Securities Act of 1933 BLUEGATE CORPORATION (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 8090 (Primary Standard Industrial Classification Code Number) 76-0640970 (IRS Employer Identification No.) BLUEGATE CORPORATION 701 North Post Oak Road, Suite 600 Houston, Texas 77024 voice: 686-1100fax: (713) 682-7402 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Stephen J. Sperco, CEO 701 North Post Oak Road, Suite 600 Houston, Texas 77024 voice: 686-1100fax: (713) 682-7402 (Name, address, including zip code, and telephone number, including area code, of agent for service) With a Copy to: Joel Seidner, Esq. 880 Tully Road #50 Houston,
